Citation Nr: 1640819	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-30 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as due to bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 60 percent for residuals, prostate cancer, status-post brachytherapy seed implant and external beam radiation, in remission, with residuals of urinary incontinence and hematuria, effective February 26, 2010.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the period of the appeal, the RO granted entitlement to TDIU in a May 2014 rating decision.  Therefore, the claim for TDIU has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to an initial disability rating in excess of 60 percent for residuals, prostate cancer, status-post brachytherapy seed implant and external beam radiation, in remission, with residuals of urinary incontinence and hematuria, effective February 26, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is related to his bilateral hearing loss.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for tinnitus, to include as due to bilateral hearing loss, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2015), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board notes that the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry in hearing loss cases is "whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Additionally, the Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).





III.  Analysis

The Veteran contends that service connection is warranted for his hearing loss and tinnitus incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to service connection for bilateral hearing loss and tinnitus, the Board will discuss both claims together.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2010 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id., 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  According to the Veteran's DD Form 214, his military occupational specialty was as an engine repairman.  In the July 2010 examination report, the Veteran noted that while working as an auto mechanic during active service, he was exposed to diesel engines, heavy equipment, and machinery.  He commented that hearing protection was not provided.  As such acoustic trauma during active service is conceded.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  Id.  On the Veteran's March 12, 1968 Report of Medical Examination for induction audio examination report, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
0
0
On his September 13, 1971 Report of Medical Examination for separation audio examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

In the July 2010 VA examination report, the Veteran reported difficulty hearing conversations over the telephone as well as difficulty localizing sounds.  The Veteran rated the loudness of his tinnitus as a seven or eight out of 10, but indicated that it did not significantly interfere with sleep or his daily activities.  He noted that while working as an auto mechanic during active service, he was exposed to diesel engines, heavy equipment, and machinery and that hearing protection was not provided.  Post-service, the Veteran reported civilian occupational noise exposure working in oil field construction for the past thirty years, but that hearing protection was worn.  The Veteran denied recreational noise exposure.  He noted that his tinnitus began approximately five to six years ago.

Pure tone thresholds, during the July 2010 VA examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
65
80
LEFT
35
40
65
75
85

The Veteran's speech recognition scores were 88 percent for the right ear and 88 percent for the left ear.  This constitutes a hearing loss for VA purposes.  The examiner noted that pure tone audiometric evaluation indicated mild sensorineural hearing loss at 250Hz to 1000Hz followed by a moderate to severe sensorineural hearing loss at 2000Hz to 4000Hz.

The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of in-service acoustic trauma.  The rationale was that the Veteran's service treatment records showed that his hearing was within normal limits bilaterally at the time of his separation from active duty with no significant hearing threshold shift noted from the time of his entrance.  The examiner also opined that the Veteran's tinnitus was not caused by or a result of in-service acoustic trauma.  The rationale was that the Veteran's service treatment records were silent for hearing loss, a hearing threshold shift, or a complaint or diagnosis of tinnitus during active service.  Additionally, the Veteran himself noted that his tinnitus began five to six years ago.  The examiner did opine that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss.

In a January 2011 letter, the Veteran's private audiologist wrote that based on his examination of the Veteran, and a review of the Veteran's medical records, it was his professional opinion that the Veteran's occupational specialty as a mechanic would expose him to loud acoustic trauma which would more likely than not cause hearing loss and constant tinnitus.  The private audiologist further opined that the etiology of the Veteran's tinnitus was at least as likely as not associated and due to the Veteran's hearing loss.  

The Board finds the July 2010 VA examiner's opinion to be of less probative value than the January 2011 opinion from the Veteran's private audiologist.  The July 2010 VA examiner's opinion, which found no nexus between the Veteran's bilateral hearing loss and tinnitus with his active service, was based solely on the fact that the Veteran did not have a threshold shift during active service.  This is not a valid reason, and the Board finds the VA examiner's opinion to be inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

By contrast, the January 2011 private audiologist's opinion was factually accurate, fully articulated, and also contained sound reasoning.  The private audiologist examined the Veteran and reviewed his treatment records.  The examiner's opinion was based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Id.  As such, the Board determines that the January 2011 private audiological opinion has greater probative value than the July 2010 VA examiner's opinion.

The Board finds the assertions by the Veteran of continued hearing loss since service, as a result of acoustic trauma during active service, to be competent and credible evidence of continuing symptoms since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. 
§ 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

The Veteran's statements, taken together with the January 2011 positive nexus opinion, leads the Board to determine that it is at least as likely as not that the Veteran's bilateral hearing loss is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2015).  

Additionally, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as secondarily related to the Veteran's bilateral hearing loss.  Id.; 38 C.F.R. § 3.310(a) (2015).  As noted previously, the Veteran is currently diagnosed with tinnitus and both the VA examiner and the private audiologist opined that his tinnitus was proximately caused by his now service-connected bilateral hearing loss.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
   

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board notes that despite being granted service connection, in July 2010, for residuals, prostate cancer, status-post brachytherapy seed implant and external beam radiation, in remission, with residuals of urinary incontinence and hematuria, evaluated as 60 percent disabling, the Veteran has never had a VA examination.  Since July 2010, the Veteran, among others, has made various statements that his prostate cancer residuals have increased in severity.  A VA examination is necessary to determine the current nature, extent, and severity of the Veteran's prostate cancer residuals.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his increased rating claim for residuals, prostate cancer, status-post brachytherapy seed implant and external beam radiation, in remission, with residuals of urinary incontinence and hematuria.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received, or a response that records do not exist is not received.

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

3. After the above has been completed, schedule the Veteran for a VA medical examination with an appropriate examiner to assess the current severity of his residuals, prostate cancer, status-post brachytherapy seed implant and external beam radiation, in remission, with residuals of urinary incontinence and hematuria.  The entire claims file, including this remand, should be made available to the examiner, and the examiner should indicate review of such records.  

a. Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

b. The examiner should identify and comment upon the frequency or severity of all present symptoms and manifestations of the Veteran's service-connected residuals, prostate cancer, status-post brachytherapy seed implant and external beam radiation, in remission, with residuals of urinary incontinence and hematuria, to include any renal dysfunction or voiding dysfunction (determining which of those dysfunctions is predominant); and particularly with respect to any voiding dysfunction, whether there are any symptoms of continual urine leakage, urinary frequency, and/or obstructed voiding.  The Veteran's lay assertions in this regard should be recorded and considered.  

The examiner should also provide a detailed rationale for all opinions and conclusions expressed.

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


